DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
In view of the amendments filed on 6/1/2021, the nonstatutory double patenting rejections of claims 10-13, 15, 16, and 18-20 are moot.
Applicant’s arguments with respect to claim(s) 2-4, 9, and 21-24 have been considered, but are moot in view of the new grounds of rejection.
Please note that the response of 6/1/2021 misnumbers the claims, as claims 21-24 are listed as “new,” but claim 21 has been previously cancelled in the response of 9/30/2020. In order to avoid a notice of non-compliance, the Applicant should please maintain proper numbering of the claims.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 10,478,289. Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,925,724. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claims 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-12, and 15-18 of copending Application No. 15/842,215. Claims 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-18 of copending Application No. 15/842,503. Claims 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-20 of copending Application No. 15/842,559. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 2, 3, 9, and 21-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Leonhardt et al. (US Pat. No. 5,957,949; hereinafter Leonhardt).
Leonhardt discloses the following regarding claim 2:  a prosthetic heart valve, comprising:  an expandable cylindrical stent (Figs. 1A-3; col. 5, lines 41-52) having an inflow 
Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the heart valve disclosed by Leonhardt, due to its dimensions and construction, is fully capable of being positioned within patient’s native valve as recited in the claims.
Leonhardt discloses the following regarding claim 3:  the prosthetic heart valve of claim 2, wherein the expandable cylindrical stent includes a nickel-titanium alloy (col. 5, lines 11-22).  
Leonhardt discloses the following regarding claim 9:  the prosthetic heart valve of claim 2, wherein the sealing member is disposed along an outer surface of the expandable cylindrical stent (Fig. 3).
Leonhardt discloses the following regarding claim 21:  a prosthetic heart valve, comprising: expandable cylindrical stent (Figs. 1A-3; col. 5, lines 41-52) having an outer surface (Figs. 1A-3); a plurality of leaflets (22) coupled to and located within the expandable cylindrical stent (Figs. 2-3; col. 5, lines 41-52; col. 6, lines 23-33); a sealing member (col. 3, lines 33-45; col. 5, lines 53-60; col. 8, lines 43-col. 9, lines 5) disposed along the outer surface of the 
Leonhardt discloses the following regarding claim 22:  the prosthetic heart valve of claim 21, wherein the plurality of sacs are positioned along the outer surface of the stent (Fig. 3), and wherein the plurality of sacs includes a first sac located at a first position along the outer surface of the stent (Fig. 3), and wherein the plurality of sacs includes a second sac located at a second position along the outer surface of the stent, and wherein the first position is different from the second position (Fig. 3).  
Leonhardt discloses the following regarding claim 23:  the prosthetic heart valve of claim 21, stent includes a longitudinal axis (vertical axis through the center of the stent), and wherein the plurality of sacs includes a first sac located at a first longitudinal position (Fig. 3), and wherein the plurality of sacs includes a second sac located at a second longitudinal position (Fig. 3), and wherein the first longitudinal position is different from the second longitudinal position (Fig. 3).  
Leonhardt discloses the following regarding claim 24:  the prosthetic heart valve of claim 21, stent includes a first end (upper end), a second end (lower end) opposite the first end (Figs. 2-3), and a length extending between the first end and the second end (Figs. 2-3), and wherein the plurality of sacs includes a first sac located at a first position along the length (Fig. 3), and .

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leonhardt in view of Ashworth et al. (US Pub. No. 2003/0130746; hereinafter Ashworth).
Leonhardt discloses the limitations of the claimed invention, as described above.  However, it does not teach the stent comprising a cobalt-chromium alloy.  Ashworth teaches that it is well known in the art that heart valves and stents may be constructed from a cobalt-chromium alloy (paras. 0029-0032), in order to utilize the biocompatibility of the materials and provide the device with the desired structural and mechanical characteristics.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Leonhardt such that it is made from a cobalt-chromium alloy, as taught by Ashworth, for the purpose of utilizing the biocompatibility of the materials, and providing the device with the desired structural and mechanical characteristics.  In addition, a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774